Appeal from an order of disposition of the Family Court, Kings County, dated July 23, 1979 which, upon a fact-finding determination, dated April 29, 1979, adjudicating petitioner a juvenile delinquent, placed him on probation for one year. The appeal brings up for review the fact-finding determination. Fact-finding determination modified, on the law, by deleting the adjudication that certain of the acts in question would have constituted the crime of grand larceny in the third degree. As so modified, fact-finding determination affirmed, without costs or disbursements. The findings of fact are affirmed. Order of disposition affirmed, without costs or disbursements. Petitioner and another were arrested for armed robbery. A petition was filed pursuant to article 7 of the Family Court Act charging petitioner with robbery in the first degree, robbery in the second degree, grand larceny in the third degree, and criminal possession of a dangerous weapon in the fourth degree. Following a fact-finding hearing, an order was entered adjudicating appellant to be a juvenile delinquent, it being found that he had committed acts, which if committed by an adult, would have constituted the four crimes listed above. In the instant proceeding grand larceny in the third degree is a lesser included offense of robbery in the first and second degrees, as the latter two offenses include the taking of a ring from the victim’s fingers (see CPL 300.30; People v Acevedo, 40 NY2d 701, 706; People v Greenfield, 70 AD2d 662, 663). Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.